ROSS, J.
This is an action in the nature of a writ of quo warranto brought to try the title to the office of state law and legislative reference librarian. The plaintiff-appellant claims title through appointment by the board of curators of the state library, and the defendant-appellee claims title by legislative appointment. A demurrer to the plaintiff-appellant’s complaint was sustained by the trial court, and, he refusing and declining to amend his complaint, judgment was entered in favor of defendant-appellee, from which judgment this appeal is prosecuted.
Both the appellant and appellee claim title to the office by virtue of the provisions of chapter 62, entitled “An act establishing a state library, with a law and legislative reference bureau, providing for the appointment of a board of curators and librarian, defining their duties and making an appropriation therefor,” passed at the second regular session of the legislature, effective June 10, 1915. That act, or so much thereof as we deem important and material to the decision of this case, we here set forth:
“Section 1. A state library is hereby established to be located at the state eapitol, to be under the control and direction of a board of curators, consisting of three (3) members, to be appointed by the Governor, by and with the advice and consent of the Senate. They shall be so appointed that the *586term of one member shall expire January 1, 1917, one January 1, 1919, and one January 1, 1921. The successor of the first appointed member of the board of curators whose term expires January 1, 1917, and all subsequent incumbents of the said office, shall serve for six years, or until their successors are duly appointed and qualify.
“Sec. 2. The board of curators shall have full control and management of the library and all its departments and shall provide rules and regulations for the government thereof; shall elect a chairman who shall preside at all meetings and shall appoint a law and legislative reference librarian who shall act as secretary of the said board and hold office at the pleasure of the board: Provided, however, that said board of curators are not empowered to appoint said legislative reference librarian during the incumbency in office of the said librarian as provided in section 3 of this act.
“Sec. 3. Until otherwise provided by law Con P. Cronin is appointed legislative reference librarian, and shall serve until Ms successor is appointed. Any vacancy shall be filled by the board of curators.
“Sec. 4. There shall be maintained in the state library a legislative reference bureau for the use and information of the members of the Legislature, the heads of the several departments of state government, and such citizens of the state as may desire to consult the same.
“Sec. 5. The librarian shall prepare, and have available for use, check-lists and catalogues of Arizona law, and all the current legislation of Arizona and other states; lists of bills and resolutions presented in either branch of the Legislature; check-lists of the public documents of the state, including all reports issued by the several departments, boards and commission ; digests of such public law of this and other states as may be the best made available for legislative use; catalogues, files and clippings of newspapers, and of such other printed matter as may be proper for the use of the bureau. The librarian shall also, when requested by the Governor, heads of departments, or members of the Legislature, promptly procure available information, not on file in the bureau relating to pending legislation, and investigate the manner in which laws have operated in other states.
“See. 6. It shall be the duty of the librarian;
*587“ (a) To keep and maintain at all times, in duplicate, a loose leaf set of statutes, including all sections in force, arranged numerically, and in connection with each section, subsection or paragraph of a subsection to designate the titles and subtitles, under which the same is indexed, and to keep an alphabetical card index of all such titles and subtitles referring to such section, subsection or paragraph.
“(b) To keep and maintain, in duplicate, a loose leaf ledger of notes of court decisions and other matters, referring to any section, subsection or paragraph of the statutes, arranged numerically.
“(c) To supervise and attend to the preparation, printing and binding of a complete compilation of the statutes and index, or the statutes, index and notes whenever ordered by the Legislature.
“(d) To supervise and attend to the preparation, printing and binding of such compilations of the particular sections or portions of the statutes as may be ordered by the head of any department of the state.
“(e) To formulate and prepare a definite plan for the order, classification, arrangement, indexing, printing and binding of the statutes and session laws, and between and during sessions of the Legislature to prepare and at the beginning of each session thereof to present to the committee of revision of each house, in such bill or bills as may be thought best, such consolidations, revisions or other matters relating to the statutes, or any portion thereof, as can be completed from time to time. . . .
“Sec. 8. The librarian shall neither oppose nor urge legislation, but shall, upon request, aid and assist the members of the Legislature, the Governor, and the heads of departments by advising as to bills and resolutions and drafting the same into proper form, and by furnishing to them the fullest information upon all matters in the scope of the bureau relating to their public duties. No employees of the bureau shall reveal to any person outside of the bureau the contents or nature of any matter not yet published, except with the consent of the person bringing such matters before the bureau. ...”
If the legislature had the power to do so, it is very plain that it has appointed the appellee the law and legislative *588reference librarian “until otherwise provided by law,” and it has, by express language, deprived the board of curators of the power “to appoint said legislative reference librarian during the incumbency in office” of the appellee.
As to the intent of the legislature in. this matter there is no room for controversy. To say that the legislature meant something else is to indict it of saying one thing and meaning another. The appellee’s tenure of office, under the terms of this act, is determinable only by death, resignation, failure to perform the duties of the office, or willful misconduct therein, or by the legislature. In any event the board of curators cannot remove the legislative appointee.
“It is beyond question the duty of courts in construing statutes to give effect to the intent of the law-making power, and seek for that intent in every legitimate way. But . . . first of all in the words and language employed; and if the words are free from ambiguity and doubt, and express plainly, clearly and distinctly the sense of the framers of the instrument, there is no occasion to resort to other means of interpretation. It is not allowable to interpret what has no need of interpretation.” Section 366, Sutherland on Statutory Construction.
Indeed the appellant and appellee are in agreement as to the meaning intended by the legislature, for the appellant in his brief says:
“ . . . The legislature provides that the board shall not exercise its power of appointment during the incumbency of an appointee of the legislature thereafter named.”
If other proof than the very plain language used in making the appointment of appellee were needed, it might be mentioned that the legislature, convened in January, 1917, passed an act appropriating the sum of $500 to pay the expenses incurred by appellee in defending his title to the office of librarian in this very suit. This not only evidences the intention of the members of the legislature that he should not be removed by the board of curators, but it also may be considered as an expression of appreciation of the legislature of benefits secured to it through the legislative bureau. The learned counsel for the appellant, however, does not question the intention of the legislature to appoint the appellee to the office of state law and legislative reference librarian, and *589that his tenure should continue “until otherwise provided by law”; his principal contention being that the appointment “is invalid and ineffective for the reason that the appointment to an administrative office is not within the legislative power under the Constitution of the state.” He makes other objections to the appointment, which we shall notice later on, but this is the principal one and the one toward which most of his very learned brief and argument are directed.
The appellant bases his contention that the legislature is without power to appoint a librarian upon article III of the Constitution, which divides the powers of government into three departments, and declares that these departments shall be separate and distinct, and that no one of them shall exercise the powers properly belonging to either of the others. It is argued that an appointment to office is an executive function, and therefore properly belongs to the executive department. This position is a direct challenge of the constitutionality of the appointment by the legislature. The matter of declaring this act unconstitutional is a very serious one, and not lightly to be considered. It is well settled that every reasonable presumption in favor of the validity of the appointment is to be indulged by the courts. If there is any doubt, it has to be resolved in favor of its constitutionality.
What the courts have laid down as the rule in considering and passing upon the constitutionality of a law, involving, as it does, the question of power, applies here with all propriety, for in this case there is a direct challenge of the power of the legislature to make the appointment under our Constitution. We should approach this question, therefore, with the same trepidation as if it involved the constitutionality of the very law creating the office of librarian. It involves the review by the judicial department of the action of another separate, independent and co-ordinate' department. The duties of the court, when confronted with such questions, are well set out in State v. District of Narragansett, 16 R. I. 424, 3 L. R. A. 295-298, 16 Atl. 901, as follows:
“The question of constitutionality is distinct from the question whether a statute, in its operation as a law, is likely to work well or ill, the latter question being a purely legislative question with which the courts have no concern. The *590courts concede to state legislature a legislative power which is limited only by the Constitution, and they are therefore careful not to declare a statute unconstitutional until they are clear that it is so. They assume that the legislators, being bound by their oaths to support the Constitution, consider, when any act is proposed for passage, whether it can be constitutionally passed, and do not vote for the passage of it until every doubt has been quieted. In this view, a becoming' deference to the legislature inculcates caution. ‘The question whether a law be void for its repugnancy to the Constitution,’ says Chief Justice MARSHALL, ‘is at all times a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case.’ Fletcher v. Peck, 6 Cranch, (10 U. S.) 87, 128, 3 L. Ed. 162. The rule generally laid down is that statutes should be sustained, unless their unconstitutionality is clear beyond a reasonable doubt. A reasonable doubt is to be resolved in favor of the legislative action, and the act sustained. Cooley, Const. Lim. 182, and cases cited. ‘Before an act is declared to be unconstitutional it should clearly appear that it cannot be supported by any reasonable intendment or allowable presumption.’ People v. Orange Co., 17 N. Y. 235, 241. ‘All intendments favor constitutionality.’ Crowley v. State, 11 Or. 512 [6 Pac. 70], ‘Courts will approach the question with great caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention can throw any new light on the subject, and never declare a statute void unless the nullity and invalidity of the act are placed, in their judgment, beyond reasonable doubt.’ Re Wellington, 16 Pick. [Mass.] 87, 95 [26 Am. Dec. 631], per Shaw, C. J. ‘It is but a decent respect due to the wisdom, the integrity, and the patriotism of the legislative body by which any law is passed,’ says Justice WASHINGTON, ‘to presume in f ávor of its validity, until its violation of the Constitution is proved beyond all reasonable doubt.’ Ogden v. Sounders, 12 Wheat. (25 U. S.) 213, 270, 6 L. Ed. 606.”
See, also, Laird v. Sims, 16 Ariz. 521, L. R. A. 1915F, 519, 147 Pac. 741; Gherna v. State, 16 Ariz. 344, Ann. Cas. 1916D, 94, 146 Pac. 494.
Another and cognate proposition of law. which we think is universally recognized as correct is this:
*591“The law-making power of the legislature of a state is subject only to the limitations provided in the state and federal Constitutions; and no duly enacted statute should be judicially declared to be inoperative on the ground that it violates organic law, unless it clearly appears beyond all reasonable doubt that under any rational view that may be taken of the statute, it is in positive conflict with some identical or designated provision of constitutional law. See State ex rel. Van Alstine v. Frear, 142 Wis. 320, 20 Ann. Cas. 633, 125 N. W. 961; Wooten v. State, 24 Fla. 335, 1 L. R. A. 819, 5 South. 39; Duvall County v. Jacksonville, 36 Fla. 196, 29 L. R. A. 416, 18 South. 339.” Jacksonville v. Bowden, 67 Fla. 181, Ann. Cas. 1915D, 99, L. R. A. 1916D, 913-917, 64 South. 769.
See, also, Avery v. Pima County, 7 Ariz. 26, 60 Pac. 702.
All powers of government primarily are lodged in the people. That is true with reference to the selection of their officers. They may, if they so choose, surrender this power to one department of state or some portion of it to each department of state, or they may retain it to be exercised directly by themselves. The legislative department is granted the power under the Constitution (article 4, § 8) to appoint its own officers. The judicial department (Supreme Court) may appoint a reporter for the decisions of that court and .a clerk of the court. Article 6, §§14 and 17.
The people have reserved to themselves the right to choose all precinct, county and state officers provided for in the Constitution, except three members of the state board of education (article 11, § 3), regents of the university and the governing boards of other state educational institutions (article 11, §5), and a state examiner (article 22, §18). Indeed, they were so jealous of this power and right to select their own officers that they provided for an advisory vote of the people for United States senator (article 7, § 9) quite a while before the federal Constitution was amended providing for the election of United States senators by popular vote.
The only instances under the Constitution in which the power of appointment is made exclusively executive are the •specific ones above enumerated, and such others as may occur when an office becomes vacant and the law or the Constitution has provided no mode for filling such vacancy. If a *592vacancy in any office occurs from any cause, and no mode of' filling it is pointed ont either by the Constitution or by statute, the Governor of the state is empowered to fill the vacancy by appointment. Section 8, article 5, of the Constitution. This section inferentially imposes the duty upon the legislature in all cases where the Constitution has not provided for the filling of vacancies or making provisions for filling-them. The legislature may not only provide a mode for filling-a vacancy in office, but it may create offices when not prohibited' by the Constitution and provide for the election of the officers by the people or for their appointment by a board of commission of their creation, or by the executive, or may itself' make the appointment.
We think it is quite apparent that the framers of our Constitution and the people who adopted it treated and considered the right to select and choose their officers as a political' question, and surrendered that right to the different departments of state only in so far as the inherent necessities and proprieties seemed to require it. Where the people have not provided for the manner of filling offices newly created, or vacancies in office, they have left to the legislature, as their representatives, such duties. The rule, as we understand it,, is as stated by Chief Justice KANE in Riley v. State, 43 Okl. 65, 141 Pac. 264:
“Generally the power to select officers of the state is not an exclusive function of either the executive, legislative or judicial branches. Primarily, the power resides in the people, and they alone are authorized to say by what instrumentality the power may be exercised. In re Decision of Justices, Election by Senate (R. I.), 69 Atl. 555.”
Or as stated in the Rhode Island case, wherein it was contended that the power of appointment to office was the exclusive function of the executive branch of the government:
“ It is not so prescribed or treated by the Constitution; nor-is it the general practice of this or the other states of the Union so to consider it. The power of selection of the officers, of the commonwealth resides originally in the people. They may provide, by the Constitution which they adopt, how the-power shall be exercised, or they may leave to the legislature, as their representatives, to provide by law for the selection of such officers, by such instrumentality and in such manner *593as in their opinion will secure the best service to the public. The power of appointment or selection to office is a function of either the executive, legislative, or judicial branch only when it is made so by law.” (Italics ours.)
The courts that have adopted the views expressed above, although not always using the same reasoning, are the following: Fox v. McDonald, 101 Ala. 51, 46 Am. St. Rep. 98, 21 L. R. A. 529, 13 South. 416; People v. Freeman, 80 Cal. 233, 13 Am. St. Rep. 122, 22 Pac. 173; Fx parte Gerino, 143 Cal. 412, 66 L. R. A. 249, 77 Pac. 166; Americus v. Perry, 114 Ga. 871, 57 L. R. A. 230, 40 S. E. 1004; Hovey v. State, 119 Ind. 395, 21 N. E. 21; Ingard v. Barker, 27 Idaho, 124, 147 Pac. 293; Sinking Fund Commrs. v. George, 104 Ky. 260, 84 Am. St. Rep. 454, 47 S. W. 779; People v. Hurlbut, 24 Mich. 44, 9 Am. Rep. 103; Attorney General v. Bolger, 128 Mich. 355, 87 N. W. 366; State v. Irwim, 5 Nev. Ill; State ex rel. Rosenstock v. Swift, 11 Nev. 128; Rogers v. Buffalo, 123 N. Y. 173, 9 L. R. A. 579, 25 N. E. 274; People v. Bennett, 54 Barb. (N. Y.) 481; Sturgis v. Spofford, 45 N. Y. 446; Cherry v. Burns, 124 N. C. 761, 33 S. E. 136; Cunningham v. Sprinkle, 124 N. C. 638, 33 S. E. 138; State v. Seymour, 35 N. J. L. 54; State v. George, 22 Or. 142, 29 Am. St. Rep. 586, 16 L. R. A. 737, 29 Pac. 356; Biggs v. McBride, 17 Or. 640, 5 L. R. A. 115, 21 Pac. 878.
In the note by the editor, Mr. Freeman, in the case of People v. Freeman, 80 Cal. 233, 13 Am. St. Rep. 122, 22 Pac. 173, in which he reviews many of the decisions of supreme courts, it is said:
“The truth is, that the power of appointing or electing to office does not necessarily and ordinarily belong to either the legislative, the executive, or the judicial department. It is commonly exercised by the people, but the legislature may, as the law-making power, when not restrained by the Constitution, provide for its exercise by either department of the government, or by any person or association of persons whom it may . . . designate for that purpose. It is an executive' function when the law has committed it to the executive, a legislative function when the law has committed it to the legislature, and a judicial function, or at least a function of a judge, when the law has committed it to any member or members of the judiciary. The legislature, unless inhibited *594by the Constitution, may exercise its power in either of three modes: (1) It may, by a statute, create an office, and name persons who are to fill it. State v. Seymour, 35 N. J. Law, 48; Daley v. City of St. Paul, 7 Minn. 390 (Gil. 311) ; Mayor of Baltimore v. State, 15 Md. 376 [74 Am. Dec. 572], (2) It may by law create an office and provide that it shall be filled by election or appointment by the legislature in joint convention assembled. People v. Langdon, 8 Cal. 1; People v. Fitch, 1 Cal. 536; and the principal case. (3) It may, after creating an office, provide that it may be filled by appointment made by any person, or by the members of a voluntary association, as by the members of the Chamber of Commerce and the presidents and vice-presidents of the marine insurance companies of a certain city, or by the members of the board of underwriters of such city; nor is it necessary that the persons thus designated be citizens of the United States and authorized to vote as such. Sturgis v. Spofford, 45 N. Y. 446 ; In re Bulger, 45 Cal. 556.”
The appellant contends that the appointment of appellee directly by the legislature in the act creating the office of librarian is the exercise of a power prohibited by the Constitution. He relies upon the appointment made by the board of curators, an administrative or executive body. The board of curators is a creature of the legislature. The contention ■of appellant amounts to this: That the legislature may not itself appoint a librarian, but may create a board and delegate to it the power to appoint. Generally speaking, whatever a principal may do he may cause to be done through his agent or representative. Surely an agent or representative, whose power to act is delegated to him by the principal, cannot do what the principal is forbidden to do. It would seem that if the board of curators, a body that has existence by reason of the legislative act, may lawfully make the appointment the legislature itself has the right and power to make it. This proposition is correct in theory, and finds support in the decided eases. A review of the cases bearing upon the subject would seem to indicate a consensus of opinion that where the office is peculiarly identified or associated with the appointing power, as where it has to do with the functions and duties of the appointive power, whether it be judicial, legislative or executive, the appointment properly belongs to that department.
*595The title of the office here in question is “law and legislative reference librarian.” Section 2. Later in the same section and in section 3 the officer is referred to as “legislative reference librarian.” In section 4 it is provided that “a legislative reference bureau for the use and information of the members of the legislature ...” shall be maintained in the state library. Thereafter the duties of the librarian are set forth many of which consist in the assembling and collecting of laws and data necessary and suitable to the uses of, and in aid of, the members of the legislature. It is made his duty to revise and codify any bills to be presented to the legislature for the consideration of its members. “Upon request” he is required to “aid and assist the members of the legislature,” and to give advice and draft bills for the heads of departments of the state. In his message of February 3, 1913, to the legislature, the Governor of the state, in speaking of the necessity of the establishment of a legislative reference bureau, among other things, said:
“It will save the time of the legislators, provide them with a fund of information they cannot otherwise acquire, make for better, more workable and more uniform laws, prevent conflicts and repetitions, and keep the state in the forefront of progressive legislation.”
Thus it would seem that the primary and dominating purpose of creating a legislative reference bureau was to give aid and assistance to the members of the legislature as lawmakers of the state. The librarian in the performance of these special duties is in the employment of the legislature as much so as any of the other numerous attaches of that department. His work differs from the other employees of the legislature in that their labors are limited to the time that the legislature is actually in session, whereas the librarian is employed not only during the sessions of the legislature, but during its vacation. His work in connection with the reference bureau is characteristically of a legislative nature, and appertains to the legislative department. In that view of it the office is a legislative one, and not an executive one, and if the power of appointment depended upon that fact (which we do not concede), the legislature was not only the proper authority to make the appointment, but it alone could make it.
The view that appointment to office is purely an executive *596function to be exercised only by the executive department of government is taken by only two states, so far as we have been able to discover. Pratt v. Breckinridge, 112 Ky. 12, 65 S. W. 136, 66 S. W. 405; State v. Washburn, 167 Mo. 680, 90 Am. St. Rep. 430, 67 S. W. 592. However, in the Kentucky case the court expressly excepts from the executive department the appointment of the state librarian. It said:
“It is not denied that the legislative department can appoint or elect an officer when the duties of the office appertain to that department. And in this is found whatever justification exists for the legislature’s election of the state librarian — an office which, without any violent stretch of construction, may be considered as appertaining to the legislative department.”
See, also, Sinking Fund Commrs. v. George, supra.
In the Missouri case it is said: “Courts and the General Assembly may appoint such officers or agencies as are neeesary to the exercise of their own functions” — a statement implying authority in the legislature to appoint a legislative reference librarian.
Ohio, North Carolina and Nebraska have constitutional provisions that prohibit the legislature from exercising the appointive power, and the decisions in those courts can have no weight upon the question. State v. Kennon, 7 Ohio St. 546; State v. Stanley, 66 N. C. 59, 8 Am. Rep. 488; State v. Offill, 74 Neb. 670, 105 N. W. 1099. Later an amendment of the North Carolina Constitution omitted the prohibition against the legislature making appointments to office, and under the amended Constitution the courts of that state have decided that the function of appointment to office might be exercised by the General Assembly. Cherry v. Burns, 124 N. C. 761, 33 S. E. 136; Cunningham v. Sprinkle, 124 N. C. 638, 33 S. E. 138.
The decisions of the courts of Indiana may be said not to be authority for either side of the proposition, for they have decided it both ways. An examination of the cases makes it evident that the decisions were more or less influenced by the peculiar wording of the Constitution of the state. In one case (State v. Denny, 118 Ind. 382, 4 L. R. A. 79, 21 N. E. 252) it is said.
“The legislature of our state is prohibited from appointing to office except as in the Constitution expressly provided.”
*597There is no such limitation upon the legislative power in our Constitution. The Denny case, while denying the right of the legislature to appoint officers for the city of Indianapolis, suggests that it could rightfully exercise the power to appoint a state librarian. This case was followed by City of Evansville v. State, 118 Ind. 427, 4 L. R. A. 93, 21 N. E. 267, State v. Hyde, 121 Ind. 20, 22 N. E. 644, and State v. Peelle, 121 Ind. 495, 22 N. E. 654. By that same court the right of the legislature to appoint to office has been directly recognized. Hovey v. State, 119 Ind. 395, 21 N. E. 21; French v. State, 141 Ind. 618, 29 L. R. A. 113, 41 N. E. 2; Overshiner v. State, 156 Ind. 187, 83 Am. St. Rep. 187, 51 L. R. A. 748, 59 N. E. 468. We hold, therefore, following the great body of American law on that subject, that the act of the legislature creating the office of state law and legislative reference librarian, and appointing the appellee thereto, does not violate any provision of the Constitution of the state; that there is no limitation in that instrument in direct terms or by implication upon the legislative power to do what is done in this act.
We might add that if we were inclined to adopt the reasoning of the courts of Kentucky and Missouri, still, under their reasoning, the duties and functions of the librarian appertaining largely to the law-making department, appellee’s appointment by the legislature would be authorized.
The act appointing appellee to the office of state law and legislative reference librarian became a law on the twenty-fourth day of March, 1915. It was not an emergency measure, and therefore, under article 4, subdivision 3 of section 1 of the Constitution, did not become “operative for ninety days after the close of the session of the legislature enacting such measure.”
The appellee’s official bond was executed and presented to the board of curators for their approval on April 2, 1915, and by them approved on that day. On the same day his bond, together with his oath of office, was filed with the Secretary of State. It is objected by the appellant that all these proceedings were premature and of no legal effect. His position is that the bond should have been approved and the oath of office taken after the tenth day of June, the day that the law became operative; that prior to that time there was no *598board of curators to approve his official bond, nor any office of librarian in existence. This bill was not approved by the Governor, neither was it vetoed. The legislature, by its final adjournment, prevented its return to it, and the Governor, failing to file any objections to the same within ten days after such adjournment, Sundays excepted, as provided in the Constitution (article 5, § 7), we think the act creating the office was a law from and after the tenth day from the date of adjournment of the legislature, but inoperative as such until ninety days thereafter. The power of the legislature to make the appointment being determined, we can see no objection to its exercise in advance of the law becoming operative. People v. Inglis, 161 Ill. 256, 43 N. E. 1103; State v. Irwin, 5 Nev. Ill; People v. Blanding, 63 Cal. 333; Mechem on Public Officers, § 133.
Appellee’s bond was presented to and approved by the board of curators appointed under the provisions of section 4554, chapter 9, title 42, of the Civil Code of 1913, which board had not been superseded or displaced on April 2, 1915, when appellee’s bond was approved.
The judgment of the lower court is affirmed.
FRANKLIN, C. J., concurs.